Motion to dismiss appeal denied, with costs. The order dismissing the appeal should be reversed, with costs, and the case remitted to the Appellate Division to pass on the merits.
The stay pending appeal to this court falls. The case having been remitted to the Appellate Division, the application for payments to the North Star Insurance Company and the Reinsurance Company, Salamandra, and others must be made to the Supreme Court.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE, ANDREWS and LEHMAN, JJ., concur.
Order reversed, etc.